GENERAL




                          April 7, 1967

Honorable Timothy D. Eyssen       Opinion No. M-51
County Attorney
Wichita County                    HE:   Who has the responsibility
Wichita Falls. Texas                    of nhyslcall..transferrinn
                                        a j&knlle, being kept In-
                                        custody under the provisions
                                        of Section 29 of Article
                                        5143d, V.C.S., from county
                                        detention facility to the
                                        appropriate Texas Youth
Dear Mr. Eyssen:                        Council institution.
     You have requested the opinion of this office as to
whose responsibility It is, under Article 5143d, Vernon's
Civil Statutes, to physically transfer a juvenile from the
county detention facility to the cuetody of the Texas Youth
Council, when the child has previously been commltted to the
Council as a delinquent child and,placed by it in an lnsti-
tution or faclllty, and has escaped therefrom, or who has
been released under supervision and has broken the conditions
thereof, and has thereafter been arrested and Is being kept
in custody pending return to the custody of the Council.
     Section 13   of said Article 5143d provides that when the
court initially   commits a child to the Council it shall be
the duty of the   committing county to physically transfer suoh
juvenile to the   facility designated by the council.
     Section 20 of said Article 5143d provides that the council
shall insure that each child it releases under supervlslon has
transportation to his home or other stated designation.
     Section 29 of said Article 51436 provides for the arrest
of such child who has escaped or who has been released under
supervision and has broken the conditions thereof, and for
his or her detention until such child may be returned to the
custody of the Council, but it does not apeclfically state who
shall physically transport such child back to the custody of
the Council and no such specific provision is found elsewhere
in the Act.
                         - 235-
                                                       -   .




Hon. Timothy D. Eyssen,   Page 2 (M-51)



     Section 25 of such Article 5143d authorizes the Council
to make use of law enforcement, supervisory and other faclli-
ties, institutions and agencies within the State, and such
Section 25 Indicates that In so doing a considerable smount
of cooperation between the Council and local authorities and
facilities are not only needed but are expected, It appears
that such Act, Article 5143d, when read as a whole, shows a
legislative intent that In the s!tuatlon Inquired of, as well
as upon initial commitment, the committing county shall return
the child to the custody of the Council, and upon discharge
of the child, the Council shall Insure his or her transporta-
tion home.
     The Youth Council has informed us that since the effective
date of Article 5143d, the Youth Council and the counties have
construed said Article to the effect that it is the responsibility
of the county from which the child Is committed, to return the
child to the custody of the Youth Council, when the child has
been arrested and held in custody under the provisions of Sec-
tion 29.
             "The courts will ordinarily adopt and
          uphold a construction placed on a statute
          by an executive officer or department
          charged with Its administration, If the
          statute is ... uncertain,... In other words,
          the judiciary will adhere to an executive or
          departmental construction of an ambiguous
          statute unless It Is clearly erroneous or
          unsound, ..." 53 Tex.Jur.2d 259, Statutes,
          Sec. 177.
     We do not believe the departmental construction of the
Youth Council and the counties Is clearly erroneous or unsound.
     It is therefore the opinion of this office that, under
the stated fact situation, It Is the responsibility of the
committing county to physically return a juvenile to the custody
of the Texas Youth Council.
                             SUMMARY
             It is the responsibility of the com-
          mitting county under Article 5143d, V.C.S.
          to physically return a juvenile to the
          custody of the Texas Youth Council, when
          the juvenile has previously been committed
                          - 236 -
Hon. Timothy D. Eyssen, page 3    (f4.51)



          to the Council as a delinquent child
          and placed by It in an institution or
          facility, and has escaped therefrom, or
          has been released under supervision and
          broken the conditions thereof, and has
          thereafter been arrested and is being
          kept In custody pending return to the
          custody of the Council.




                                       ney Qeneral   of Texas

Prepared by Harold G. Kennedy
Assistant Attorney General
HGK/vmo

APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
W. V. Geppert, Co-chairman
Pat Eallejr
Monroe Clayton
Malcolm Quick
James McCoy
A; J. Carubbi, Jr.
Staff Legal Assistant




                        - 237 -